DETAILED ACTION
This is in response to applicant's communication filed on 01/25/2021, wherein:
Claim 1-20 are pending.

Double Patenting Analysis
Upon comparing the inventions cope claimed in application 17156937 and previous related patents (US 10237686 B1, US 10524090 B2, US 10939234 B2) Examiner found that their scope are not significantly overlapped. Therefore, no double patenting was issued. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160035213 A1) in view of Takahashi et al. (US 20160098081 A1).

Regarding claim 1, Choi discloses a device (Fig. 4 – second terminal 300), comprising: at least one processor (Fig. 4 – CPU 331); and a memory operatively coupled to the at least one processor (Fig. 4 – Storage 370), the at least one processor configured to: 
generate device activity information based on detected movement of the device (par. 0128, 0135, and 0179 disclose generating state information – i.e. activity information – based on movement information reflected in acceleration sensor wherein the second state information can be generated by the second terminal 300 as indicated in Fig. 7 step 235 and par. 0155,0219, 0220); 
transmit, via a communications network, the device activity information to an external device (Fig. 7 step S730 and par. 0156 – “periodically transmit information regarding the determined second state to the first terminal”); 
receive, via the communications network, an alert from the external device in response to the external device (par. 0182 – “the first terminal 100 may transmit the alarm message to the second terminal 300 (operation S1665)”) determining that the device is or predicted to be outside of a physical proximity of a second device (par. 0170, par. 0181 – “if the distance between the first terminal 100 and the second terminal 300 is greater than or equal to the critical value (operation S1630)”, Fig. 14, Fig. 15B); and 
in response to receiving the alert, generate feedback provided to a user of the device (Fig. 14 and par. 0170 discloses displaying alert 1410 – i.e. feedback provided to user – wherein “The anti-theft alarm message 1410 may be a message transmitted by the first terminal 100” – i.e. in response to receiving the alert).
However, the reference is silent on details about transition one or more components of the device from a first energy state to a second energy state in response to the detection of movement of the mobile device.
Takahashi discloses transition one or more components of the device from a first energy state to a second energy state in response to the detection of movement of the mobile device (Fig. 7 step S104-S105-S103 and par. 0147-0150 disclose transition pulse wave measurement to on state based on movement information in step S104 using the body motion measurement section of Fig. 2 element 120).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Choi, and have activity monitor mode switching based on battery level and activity, as taught by Takahashi because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide ability to monitor activity utilizing various sensor and preserving battery for mobile device.

Regarding claim 2, the combined teaching of Choi and Takahashi discloses the device of claim 1, wherein the first energy state comprises a lower energy consumption state and the second energy state comprises to a higher energy consumption state (Takahashi – Fig. 7 discloses the second energy state S103 including the pulse wave measurement on which is a higher energy state than pulse wave measurement off in S102. The combined teaching would be obvious for the same reason indicated in claim 1).

claim 4, the combined teaching of Choi and Takahashi discloses the device of claim 1, wherein the feedback comprises at least one of visual feedback, auditory feedback, or haptic feedback (Choi - Fig. 14 and par. 0170 discloses displaying alert 1410 – i.e. visual feedback).

Regarding claim 5, the combined teaching of Choi and Takahashi discloses the device of claim 1, wherein the processor is further configured to store the device activity information of the device in a device datastore (Choi - Fig. 8 discloses could server for storing sensor information and state information, Fig. 7 discloses second terminal obtaining sensor information and determining second state information before transmitting to first terminal, which indicate that the information is stored in the second terminal; Takahashi – Fig. 6A, par. 0090, 0125 disclose activity information stored in a device datastore).

Regarding claim 8, the scope and content of the claim recites a computer implemented method performed by the device of claim 1, therefore, being addressed as in claim 1.

claim 9, the scope and content of the claim recites a computer implemented method performed by the device of claim 2, therefore, being addressed as in claim 2.

Regarding claim 11, the scope and content of the claim recites a computer implemented method performed by the device of claim 4, therefore, being addressed as in claim 4.

Regarding claim 12, the scope and content of the claim recites a computer implemented method performed by the device of claim 5, therefore, being addressed as in claim 5.

Regarding claim 15, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 1, therefore, being addressed as in claim 1.

Regarding claim 16, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 2, therefore, being addressed as in claim 2.

claim 18, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 4, therefore, being addressed as in claim 4.

Regarding claim 19, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 5, therefore, being addressed as in claim 5.

Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160035213 A1) in view of Takahashi et al. (US 20160098081 A1) and Verma (US 20160335876 A1).

Regarding claim 3, the combined teaching of Choi and Takahashi discloses the device of claim 1, however, silent on details about wherein the processor is further configured to transition the one or more components of the device from the second energy state to the first energy state in response to receiving the alert.
Verma discloses wherein the processor is further configured to transition the one or more components of the device from the second energy state to the first energy state in response to receiving the alert (Fig. 4 step 404-406 and par. 0043-0044 disclose causing alarm to be generated – i.e. second energy state – in response to receiving request from second device to generate alarm).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Choi and Takahashi, and have alarm generated by external trigger, as taught by Verma because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide various alert mechanism to mobile device.

Regarding claim 10, the scope and content of the claim recites a computer implemented method performed by the device of claim 3, therefore, being addressed as in claim 3.

Regarding claim 17, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 3, therefore, being addressed as in claim 3.

Claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160035213 A1) in view of Takahashi et al. (US 20160098081 A1) and Kim (US 20160036965 A1).

claim 6, the combined teaching of Choi and Takahashi discloses the device of claim 1, however, silent on further details of claim 6.
Kim discloses wherein the processor is further configured to: receive, from the external device or the second device, a device activity request to retrieve device activity information; in response to receiving the device activity request, retrieve the device activity information from the device datastore; and transmit the retrieved device activity information to the external device or the second device (par. 0132-0133 disclose wearable device 200 receiving motion information request from mobile device 100 and providing the motion information to mobile device upon receiving the request, which would involve retrieving information from data store).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Choi and Takahashi, and have capability of retrieve motion data stored in wearable device, as taught by Kim because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide ability to retrieve data on demand.

claim 7, the combined teaching of Choi, Takahashi, and Kim discloses the device of claim 6, wherein the retrieved device activity information comprises cumulative device activity information over a period of time (Kim – par. 0133 - “if the set time range is 100 ms, and the mobile terminal 100 transmits information of the start time (13:30:50.10) to the wearable device 200, the wearable device 200 may sense the motion information for 100 ms from the start time (13:30:50.10) transmitted from the mobile terminal 100, and then, transmits the motion information of the wearable device 200 to the mobile terminal 100”).

Regarding claim 13, the scope and content of the claim recites a computer implemented method performed by the device of claim 6, therefore, being addressed as in claim 6.

Regarding claim 14, the scope and content of the claim recites a computer implemented method performed by the device of claim 7, therefore, being addressed as in claim 7.

Regarding claim 20, the scope and content of the claim recites a tangible computer-readable medium for the device of claim 6, therefore, being addressed as in claim 6.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643